El Juez Presidente Señor Andréu García
emitió la opinión del Tribunal.
HH
El Secretario del Trabajo y Recursos Humanos presentó una querella en representación de Alberto Robles Adorno para reclamar el pago del bono, las vacaciones y las horas extras. La parte querellante se acogió expresamente al procedimiento especial sumario que establece la Ley Núm. 2 de 17 de octubre de 1961 (32 L.RR.A. sees. 3118-3132). La notificación de la querella y la copia de ésta le fueron entregadas en el negocio del peticionario al empleado Manuel Santos Ríos.
Luego de haber transcurrido el término de diez (10) días que establece la Ley Núm. 2, supra, sin que el peticionario contestara la querella, el,recurrido solicitó que se dictara una sentencia. Así lo hizo el tribunal de instancia.
Más de tres (3) meses después de haber sido notificada la sentencia, el peticionario presentó ante el tribunal de instancia una moción al amparo de la Regla 49.2 de Proce-dimiento Civil, 32 L.P.R.A. Ap. III. En esta moción el peti-cionario argumentó que la sentencia dictada por el tribunal de instancia era nula. Planteó que el tribunal nunca adquirió jurisdicción sobre su persona debido a que el dili-genciamiento del emplazamiento fue defectuoso. Alegó que es el único dueño de Econo Tire Distributors; reside en Estados Unidos; Econo Tire Distributors carece de perso-nalidad jurídica y es sólo el nombre con el cual hace nego-cios; nunca fue emplazado, y el emplazamiento le fue en-tregado a Manuel Santos Ríos, quien es analfabeta y no estaba autorizado para recibir emplazamientos. Argu-mentó que, en estas circunstancias, se le tenía que empla-zar personalmente de acuerdo con lo dispuesto en las Re-glas 4.3 y 4.4 de Procedimiento Civil, 32 L.P.R.A. Ap. III. La parte recurrida se opuso y el tribunal, sin exponer las razones para ello, declaró sin lugar la moción.
*753Inconforme, el peticionario recurrió oportunamente ante el Tribunal de Circuito de Apelaciones, el cual con-firmó la determinación del tribunal de instancia. Ese foro resolvió, en esencia, que el procedimiento de notificación de una querella, según establecido en la Ley Núm. 2, supra, es distinto del emplazamiento de las Reglas de Procedi-miento Civil y, al permitir que se notifique a la parte que-rellada a través de cualquier persona que lo represente en el lugar de trabajo(1) “es obvio que el legislador quiso es-tablecer un procedimiento rápido y sencillo[,] de manera que el obrero no tuviese que afrontar las complicaciones y dificultades que pueden producirse en el procedimiento ordinario”. Resolución, pág. 5.
A solicitud del peticionario, le ordenamos a la parte re-currida mostrar causa por la cual no debíamos revocar la decisión del Tribunal de Circuito de Apelaciones y devolver el caso al tribunal de instancia para la celebración de una vista evidenciaría a los fines de considerar de nuevo la mo-ción de relevo de sentencia. Así lo ha hecho. Resolvemos.
HH l — H
La Sec. 7 de la Ley Núm. 2, supra, 32 L.P.R.A. sec. 3120, regula la moción de relevo de sentencia en los casos tramitados conforme al procedimiento especial al amparo de esa ley. Esa disposición establece que en los casos en las cuales se dicte una sentencia en rebeldía porque la parte querellada no haya presentado oportunamente su contestación o porque no comparece a la vista del *754caso, o en aquellos en que se dicte sentencia para desesti-mar la querella cuando es la parte querellante quien no comparece a la vista, el tribunal conserva la discreción que le concede la Regla 49.2 de Procedimiento Civil, supra, para dejar sin efecto la sentencia. Véase 32 L.P.R.A. see. 3124. No obstante, la regulación de la moción de relevo de sentencia según la See. 7 de la Ley Núm. 2, supra, difiere en varios aspectos de la establecida en la Regla 49.2 de Procedimiento Civil, supra.
Primero, según la referida See. 7, la moción de relevo se tiene que presentar dentro del término de sesenta (60) días de haber sido notificada la sentencia a las partes, mientras que al amparo de la Regla 49.2 de Procedimiento Civil, supra, el término es de razonabilidad, aunque en ningún caso puede exceder de seis (6) meses.(2) Véase, además, Sánchez Ramos v. Troche Toro, 111 D.P.R. 155, 157 (1981). En Srio. del Trabajo v. Tribunal Superior, 91 D.P.R. 864, 867 (1965), resolvimos que el término de sesenta días que establece la citada See. 7 —igual que el de seis (6) meses que establece la Regla 49.2 de Procedimiento Civil, supra— es fatal. Véase, además, Resto Maldonado v. Galarza Rosario, 117 D.P.R. 458, 463 (1986).
Segundo, según la See. 7, supra, los motivos en los cua-les se funda la moción se tienen que exponer bajo juramento. La Regla 49.2 de Procedimiento Civil, supra, no exige este réquisito.
Si la moción de relevo no se presenta dentro del término y en la forma descritos anteriormente, la See. 7, supra, le ordena al tribunal declararla sin lugar de plano.
Tercero, según la See. 7, supra, la moción de relevo está disponible únicamente en casos de (1) error, (2) inadverten-*755cia, (3) sorpresa, (4) negligencia excusable y (5) fraude.(3) La Regla 49.2 de Procedimiento Civil, supra, incluye los motivos adicionales siguientes: (1) descubrimiento de evi-dencia esencial; (2) falsa representación u otra conducta impropia de una parte adversa; (3) nulidad de la sentencia; (4) que la sentencia ha sido satisfecha, renunciada o se ha cumplido con ella, o la sentencia anterior en la que se fun-daba ha sido revocada o de otro modo dejada sin efecto, o no sería equitativo que la sentencia continuara en vigor, y (5) cualquier otra razón que justifique la concesión de un remedio contra los efectos de la sentencia. Véase 32 L.P.R.A. Ap. III, R.49.2(2), (3), (4), (5) y (6). Además, por sus propios términos, la citada Regla 49.2(6) “no limita el poder del tribunal para (a) conocer de un pleito indepen-diente con el propósito de relevar a una parte de una sen-tencia, orden o procedimiento; (b) conceder un remedio a una parte que en realidad no hubiere sido emplazada; y (c) dejar sin efecto una sentencia por fraude al tribunal”. La Sec. 7, supra, nada dice al respecto.
hH HH HH
En este caso, el peticionario presentó la moción de re-levo después de haber expirado el término de sesenta (60) días que dispone la See. 7, supra. El tribunal de instancia, por lo tanto, carecía de jurisdicción para considerarla. Véanse: Srio. del Trabajo v. Tribunal Superior, supra, pág. 867; Resto Maldonado v. Galarza Rosario, supra, pág. 463.

Se dictará sentencia para confirmar aquella de la cual se recurre.

El Juez Asociado Señor Rebollo López no intervino.

 La See. 3 de la Ley Núm. 2 de 17 de octubre de 1961 establece, en lo perti-nente, lo siguiente:
“El alguacil o una persona particular diligenciará la notificación del secretario del tribunal al querellado. Si no se encontrare al querellado, se diligenciará la orden en la persona que en cualquier forma represente a dicho querellado en la fábrica, taller, establecimiento, finca o sitio en que se realizó el trabajo que dio origen a la reclamación o en su oficina o residencia. Si el querellado no pudiere ser emplazado en la forma antes dispuesta se hará su citación de acuerdo con lo que dispongan las Reglas de Procedimiento Civil para esos casos.” 32 L.P.R.A. see. 3120.


 Esta diferencia responde al carácter sumario del procedimiento según la Ley Núm. 2, supra, 32 L.P.R.A. secs. 3118-3132. Véase Informe de la Comisión de Tra-bajo sobre el P. del S. 194 de 8 de agosto de 1961, Sesión Extraordinaria, 14 Diario de Sesiones de la Asamblea Legislativa (Cámara) 49-50 (1961).


 Esta diferencia ya la habíamos señalado en Srio. del Trabajo v. Tribunal Superior, 91 D.P.R. 864, 867 esc. 1 (1965).